Exhibit 10.29

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of the 25th day of May,
2007 between MHI Hospitality Corporation, a Maryland corporation (the “Company”
or “Employer”), and Julia Farr Connolly (the “Executive”).

RECITALS:

WHEREAS, the Company is in the business of owning and developing hotels (“the
Company’s Business”); and

WHEREAS, the Company seeks to enter into an agreement with Executive to engage
her to serve as Vice President and Chief Compliance Officer of the Company on
the terms and conditions stated herein; and

WHEREAS, Executive seeks to enter into an agreement to take on such
responsibilities under the terms and conditions stated herein; and

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

Section 1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby accepts such employment with the Company, on the terms and
subject to the conditions hereinafter set forth. Subject to the terms and
conditions contained herein, the Executive shall serve as Vice President and
Chief Compliance Officer of the Company and shall have such duties as are
typically performed by a chief compliance officer of a corporation of similar
size and type as the Company. The Executive shall render her services at the
direction of and shall report to the Chief Executive Officer and the Chief
Financial Officer of the Company. The Executive agrees to use best efforts to
promote and further the business, reputation and good name of the Company. The
Executive’s primary place of employment shall be in the Greenbelt, Maryland
area, or such other location as determined by the Board of Directors of the
Company. If in the best interests of the Company, Executive may work remotely
one day each business week; said day being Friday.

Section 2. Commencement Date; Term. Unless terminated pursuant to Section 6
hereof the Executive’s employment hereunder, the employment agreement shall
commence on the date first written above (“Commencement Date”), and shall
continue during the period ending on December 31, 2009. Thereafter, the term of
the Agreement shall be extended for an additional year, on each anniversary of
the Commencement Date, unless either party gives 60 days prior written notice
that the term will not be extended (the “Employment Term”). The Employment Term
shall terminate upon any termination of the Executive’s employment pursuant to
Section 6.

Section 3. Compensation and Benefits During the Employment Term. The Executive
shall be entitled to the following compensation and benefits:

(a) Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a salary (the “Salary”) of One
Hundred Thirty Seven

 

1



--------------------------------------------------------------------------------

Five Hundred Thousand Dollars ($137,500) per annum. The Salary shall be payable
in arrears in approximately equal bi-weekly installments (except that the first
and last such bi-weekly installments may be prorated if necessary) on the
Company’s regularly scheduled payroll dates, minus such deductions as may be
required by law or reasonably requested by the Executive. The Nominating,
Corporate Governance and Compensation Committee of the Company’s board of
directors (the “Committee”) shall review Executive’s Salary annually beginning
with the 2008 fiscal year in conjunction with its regular review of employee
salaries and may increase her Salary as in effect from time to time as
recommended by the CEO and approved by the Committee.

(b) Annual Performance Bonus. The Executive shall be eligible to receive, in
respect of each calendar year during the Employment Term beginning with 2007, an
annual cash performance bonus (the “Annual Performance Bonus”) in an amount
consistent with the bonus program as established by the CEO and approved by the
Committee for that calendar year, based upon (other than as noted below) the
attainment of quantitative performance goals set forth in a performance plan by
January 31 of each year (the “Performance Plan”). The Annual Performance Bonus
shall he paid to the Executive within thirty (30) days following the receipt of
the audited results of the Company for the plan year, but in no event later than
one hundred eighty (180) days after the close of the plan year. If necessary,
the Annual Performance Bonus shall be granted under a performance-based plan
that meets the requirements under Section 162(m) of the Internal Revenue Code
(the “Code”).

(c) Stock Options. The Company may grant to Executive stock options, performance
shares, performance units, deferred shares or restricted stock from time to time
under the terms of a separate agreement, and consistent with the terms of any
stock incentive plan that may be created by the Company.

(d) Benefits. In addition to the Salary and the Annual Performance Bonus, the
Executive shall be eligible to participate in the Company’s health, insurance,
retirement, and other benefit plans and programs. The Executive shall also be
entitled to three (3) weeks of paid vacation during the Employment term.
Additionally, the Executive will be entitled to two (2) weeks paid time for
illness and personal leave, and all Company holidays. The Executive shall be
entitled to all other benefits in accordance with the Company’s policies in
effect from time to time.

(e) Directors and Officers Liability Insurance. The Company will, at its
expense, provide the Executive with Directors and Officers Liability’ Insurance,
subject to the provisions governing such insurance and on such terms as the
Board may from time to time decide. The Company will indemnify Executive and
hold Executive harmless, to the maximum extent permitted by applicable law,
against all costs, charges and expenses incurred or sustained by her in
connection with any action, suit or proceeding to which she may be made a party
by reason of her being an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company at any time.

(f) Insurance and Other Related Benefits. Company shall pay for one hundred
percent (100%) of all health insurance premiums under a policy covering
Executive and her immediate family.

(g) Other Benefits. Executive is entitled to visit the hotels in the Company’s
portfolio and utilize same for Executive’s conduct of Company business or for
leisure on a space available basis at no cost to Executive.

(h) Retirement. To the extent a retirement or profit sharing plan is created,
Executive shall be entitled to participate in said plan pursuant to applicable
law.

 

2



--------------------------------------------------------------------------------

(i) No Other Compensation. Except as otherwise expressly provided herein, or in
any other written document executed by the Company and the Executive, no other
compensation or other consideration shall become due or payable to the Executive
on account of the services rendered hereunder.

(j) Taxation and Withholding. The compensation and benefits provided for in this
Section 3 (as well as the Termination Payments provided for in section 6(g))
shall be reported as income to Executive and subjected to tax withholding as
required under applicable Federal, state, and local laws.

Section 4. Exclusivity. During the Employment Term, the Executive shall devote
her full time to the business of the Company, shall faithfully serve the
Company, shall in all respects conform to and comply with the lawful and
reasonable directions and instructions given to her by the Senior Management of
the Company and the Board. The Executive shall use reasonable efforts to promote
and serve the interests of the Company and shall not engage in any other
business activity, whether or not such activity shall be engaged in for
pecuniary profit, except that the Executive may participate in the activities of
professional trade organizations and, engage in personal investing activities,
provided that such activities do not interfere in any material respect with the
services to be provided by the Executive hereunder and are not in companies that
compete with the Company.

Section 5. Reimbursement for Expenses. In addition to, but without duplication
of the expenses described in Section 3(f), the Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including, without limitation, expenses for travel, entertainment, maintaining
professional licenses and certifications, trade association fees, attendance at
association meetings and conferences, lodging and similar items in accordance
with the Company’s expense reimbursement policy, as the same may be modified by
the Company from time to time. The Company shall reimburse the Executive for all
such proper expenses upon presentation by the Executive of itemized accounts of
such expenditures in accordance with the financial policy of the Company, as in
effect from time to time.

Section 6. Termination and Default.

(a) Death. The Executive’s employment shall automatically terminate upon her
death and upon such event, the Executive’s estate shall be entitled to receive
only the Accrued Compensation (as hereinafter defined) pursuant to
Section 6(g)(ii) hereof and no other severance compensation.

(b) Disability. If the Executive is unable to perform the duties required of her
under this Agreement because of illness, incapacity, or physical or mental
disability, the Employment Term shall continue and the Company shall pay all
compensation required to be paid to the Executive hereunder, unless the
Executive is unable to perform the duties required of her under this Agreement
for an aggregate of 60 days (whether or not consecutive) during any 12 month
period during the term of this Agreement (a “Disability”), in which event the
Executive’s employment shall terminate. Executive shall be entitled to receive
the accrued compensation pursuant to the Company’s group disability policy as it
applies to all Company employees and not other severance compensation.

(c) Cause. The Company may terminate the Executive’s employment at any time,
with or without Cause. For purposes of this Agreement, “Cause” shall mean the
occurrence of any of the following: (i) the Executive’s failure (except where
due to a disability contemplated by subsection (b)

 

3



--------------------------------------------------------------------------------

hereof), neglect or refusal to perform her duties hereunder, (ii) any breach of
this Agreement by the Executive (or any grossly negligent, willful or
intentional act of the Executive) that injures the reputation or business of the
Company or its affiliates in any material respect; (iii) material breach by the
Executive of her obligations under this Agreement, including, but not limited
to, disclosure of confidential Company information; (iv) Executive’s gross
negligence in the performance or intentional, material nonperformance
(continuing for ten (10) days after receipt of written notice of need to cure)
of any of Executive’s material duties and responsibilities hereunder;
(v) Executive’s dishonesty, fraud or misconduct with respect to the business or
affairs of the Company; (vi) any violation of any of the Company’s policies,
including but not limited to, the Business Code of Conduct and the Insider
Trading Policy; (vii) the Executive’s indictment of conviction of or pleading of
no contest to a felony or any misdemeanor involving fraud; (viii) the commission
by the Executive of an act of fraud or embezzlement, or any other act involving
the misappropriation of funds or assets; or (ix) chronic alcohol abuse or
illegal drug use by Executive. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Senior Management of the
Company or the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. Cause shall not exist pursuant
to clause (i), (ii), (iii) or (iv) of this Section 6(c) unless the Executive has
failed to correct the activity alleged to constitute “Cause” within ten
(10) days following written notice from the Company of such activity, which
notice shall specifically set forth the nature of such activity and the
corrective action reasonably sought by the Company. Notwithstanding the
foregoing, the termination of the Executive’s employment for Cause shall be
pursuant to the action of the CEO taken in conformity with the Bylaws of the
Company. In the event of Executive’s termination for Cause as set forth above,
Executive shall not be entitled to any severance compensation.

(d) Without Cause. The Company may terminate the Executive’s employment during
the Employment Term without Cause at any time by giving written notice to the
Executive. A termination of the Executive’s employment without Cause shall mean
a termination initiated by the Company for any reason other than Cause or on
account of death or Disability. A termination without Cause shall be effective
immediately upon notice given by the Company to the Executive, or such later
date as may be mutually agreed between the Executive and the Company. Upon a
termination of employment without cause, Executive shall be entitled to the
compensation payments provided in Section 6(g).

(e) Resignation/Termination for Good Reason. The Executive shall have the right
to terminate her employment for Good Reason under any of the following
circumstances: (i) the failure by the Company to pay to the Executive the
compensation and benefits, or expense reimbursement in accordance with Sections
3 and 5 herein; (ii) a material diminution in the Executive’s responsibilities
or authority; (iii) any material breach of this Agreement by the Company; or
(iii) following a Change in Control (as defined below) of Employer followed by a
termination of Executive’s employment within (12) months of such Change in
Control; provided, however, that Good Reason shall not exist upon a termination
of employment described in Section 6(b), (c) or (d) herein; provided, further,
that the Executive must provide written notice of termination of employment for
Good Reason within thirty (30) days following the Executive’s knowledge of an
event constituting Good Reason or such event shall not constitute Good Reason
hereunder. Upon termination pursuant to this Section 6(e), Executive shall be
entitled to the compensation payments provided in Section 6(g).

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
the Company fails to cure the event giving rise to Good Reason within thirty
(30) days after receipt of written notice thereof given by the Executive. For
purposes of this Agreement, “Change in Control” shall mean the following events
or circumstances that occur after the Effective Date:

(A) The ownership or acquisition (whether by a merger contemplated by
Section 6(e)(v)(B) below, or otherwise) by any Person (other than a Qualified
Affiliate (as defined below)), in a single transaction or a series of related or
unrelated transactions, of Beneficial Ownership of more than fifty percent
(50%) of (1) the Company’s outstanding common stock (the “Common Stock”) or
(2) the combined voting power of the Company’s outstanding securities entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”);

(B) The merger or consolidation of the Company with or into any other Person
other than a Qualified Affiliate, if, immediately following the effectiveness of
such merger or consolidation, Persons who did not Beneficially Own Outstanding
Voting Securities immediately before the effectiveness of such merger or
consolidation directly or indirectly Beneficially Own more than fifty percent
(50%) of the outstanding shares of voting stock of the surviving entity of such
merger or consolidation (including for such purpose in both the numerator and
denominator, shares of voting stock issuable upon the exercise of then
outstanding rights (including then exercisable conversion rights), options or
warrants) (“Resulting Voting Securities”), provided that, for purposes of this
Section 6(e)(v)(B), if a Person who Beneficially Owned Outstanding Voting
Securities immediately before the merger or consolidation Beneficially Owns a
greater number of the Resulting Voting Securities immediately after the merger
or consolidation than the number the Person received solely as a result of the
merger or consolidation, that greater number will be treated as held by a Person
who did not Beneficially Own Outstanding Voting Securities before the merger or
consolidation, and provided further that such merger or consolidation would also
constitute a Change in Control if it would satisfy the foregoing test if rights,
options and warrants were not included in the calculation;

(C) Any one or a series of related sales or conveyances to any Person or Persons
(including a liquidation) other than any one or more Qualified Affiliates of all
or substantially all of the assets of the Company;

(D) Incumbent Directors cease to be two-thirds (2/3) of the members of the Board
of Directors, where an “Incumbent Director” is (1) an individual who is a member
of the Board of Directors on the effective date of this Agreement or is
otherwise named in the Company’s registration statement on Form S-11 as
consenting to serve on the Board of Directors upon the closing of the initial
public offering of the Company’s common stock or (2) any new director whose
appointment by the Board of Directors or whose nomination for election by the
stockholders was approved by at least two-thirds (2/3) of the persons who were
already Incumbent Directors at the time of such appointment, election or
approval, other than any individual who assumes office initially as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors or as a result of
an agreement to avoid or settle such a contest or solicitation; or

(E) A Change in Control shall also be deemed to have occurred immediately before
the completion of a tender offer for the Company’s securities representing more
than fifty percent (50%) of the Outstanding Voting Securities, other than a
tender offer by a Qualified Affiliate.

(F) For purposes of this Agreement, the following definitions shall apply:

(a) “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” shall
have the meanings provided in Exchange Act Rule l3d-3;

 

5



--------------------------------------------------------------------------------

(b) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;

(c) “Person” shall mean any individual, entity, or group (within the meaning of
Section l3(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, partnership, joint venture, limited liability
company, legal entity of any kind, government, or political subdivision, agency
or instrumentality of a government, as well as two or more Persons acting as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of the Company’s securities; amid

(d) “Qualified Affiliate” shall mean (i) any directly or indirectly wholly owned
subsidiary of the Company, (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any entity controlled by the
Company; or (iii) any Person consisting or controlled in whole or in part of or
by the Employee or one or more individuals who are then the Company’s Chief
Executive Officer or any other named executive officer (as defined in Item 402
of Regulation S-K under the Securities Act of 1933) of the Company as indicated
in its most recent securities filing made before the date of the transaction.

(f) Payment in Lieu. The Company may, in its sole discretion, at any time after
notice of termination without Good Reason has been given to the Company by the
Executive, terminate this Agreement, provided that, in addition to any amount
payable to the Executive under Section 6(g) herein, the Company shall pay to the
Executive (without duplication) her then current Salary and continue benefits
provided pursuant to Section 3(d) herein, for the duration of the unexpired
notice period. To the extent that any payment under this section 6(f) is
deferred compensation subject to section 409A of the Internal Revenue Code, no
payment will be made to Executive before the date that is six months after
Executive’s separation from service. The first payment made will include all
payments that otherwise would have been made during the six- month period after
separation.

(g) Termination Payments.

(i) Termination without Cause or By Executive for Good Reason. In the event that
during the Employment Term the Executive’s employment is terminated by the
Company without Cause or the Executive terminates her employment for Good
Reason, the Company shall pay to the Executive the sum of the following amounts:
(A) all amounts fully earned pursuant to the terms of this Agreement, but unpaid
hereunder through the date of termination, if any, in respect of Salary, any
accrued but not yet paid Annual Performance Bonus owed from the year prior to
Executive’s termination, granting and vesting of any previously issued stock
options or restricted stock, payment of life, health and disability insurance
coverage for remaining term of the Agreement and unreimbursed expenses (the
“Accrued Obligations”). Executive agrees that she shall not be entitled to any
pro-rated payment of the Annual Performance Bonus for the year of Executive’s
termination. Notwithstanding any other provision in this Agreement or the terms
of any severance plan or policy maintained by the Company or its affiliates to
the contrary, if the Company pays the Executive the severance benefit as
provided in this Section 6(g)(i), the Executive shall not be entitled to receive
any other payments or benefits under any other severance or similar plan
maintained by the Company or its affiliates. To the extent that any payment
under this Section 6(g)(i) is deferred compensation subject to section 409A of
the Internal Revenue Code, no such payment will be made to Executive before the
date that is six months after Executive’s separation from service. The first
payment made will include all payments that otherwise would have been made
during the six- month period after separation. To the extent any payment under
this Section 6(g)(i) is otherwise required to be modified to comply with section
409A of the Internal Revenue Code, Executive agrees to so modify the terms of
this Section 6(g)(i) in the same manner as the Agreements of the Company’s other
executives are modified.

 

6



--------------------------------------------------------------------------------

(ii) Termination due to Death or Disability. In the event that during the
Employment Term the Executive’s employment is terminated by the Company due to
the Executive’s death or Disability, the Company shall pay to the Executive, or
the Executive’s estate, all amounts fully earned pursuant to the terms of this
Agreement, but unpaid hereunder through the date of termination, if any, in
respect of Salary, and accrued but not yet paid Annual Performance Bonus owed
from the year prior to Executive’s termination (the “Accrued Compensation”).
Such payments shall be made no later than sixty (60) days after the close of the
year in which earned.

(iii) Termination for Cause or By Executive without Good Reason. In the event
that during the Employment Term the Executive’s employment is terminated by the
Company for Cause or by the Executive by resignation without Good Reason, the
Company shall pay to the Executive the Accrued Compensation. Executive shall not
be entitled to any ungranted shares in Section 3(d) if Executive is terminated
by the Company for Cause, or by the Executive by resignation without Good
Reason. Such payments shall be made no later than sixty (60) days after the
close of the year in which earned.

(iv) Expiration of Agreement. If either the Company or the Executive elects not
to renew this Agreement and it expires, the Executive shall not receive any
termination payments other than any amounts fully earned pursuant to the terms
of this Agreement, but unpaid hereunder through the date of expiration of this
Agreement, if any, in respect of Salary, and any accrued but not yet paid Annual
Performance Bonus owed with respect to the year of such expiration and any prior
year. Such payment shall be made no later than sixty (60) days after the close
of the year in which earned.

(h) No Mitigation or Offset. In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due Executive under this
Agreement on account of amounts purportedly owing by Executive to the Company or
amounts earned by Executive from any source. Any amounts due to Executive under
this Agreement upon termination of employment are considered to be reasonable by
the Company and are not in the nature of a penalty.

(i) Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6(g) and 7 through 21 of this Agreement
shall survive to the extent necessary to give effect to the provisions thereof.

Section 7. Confidentiality and Non-Disclosure Covenants.

(a) Confidential Information. The Company considers one of its most valuable
assets to be its confidential and trade secret information, including, but not
limited to, potential real estate acquisition targets and client lists of the
respective hotel properties. Confidential Information shall not include
information which has: (i) previously been disclosed by the Company in published
papers; (ii) becomes part of the public domain, by publication or otherwise; and
(iii) not due to the direct or indirect acts or omissions of Executive. The
parties to this Agreement recognize that the Company has invested and will
invest considerable amounts of time and money in attaining and developing all of
the information described above (hereinafter collectively referred to as
“Confidential Information”), and any unauthorized disclosure or release of such
Confidential Information in any form would harm the Company.

 

7



--------------------------------------------------------------------------------

(b) Non-Disclosure of Confidential Information. Executive shall refrain from
directly or indirectly disclosing to any third party, for any purpose other than
for the direct benefit of the Company, any of the Company’s Confidential
Information during her employ and thereafter, whatever the reason for her
leaving the Company’s employment.

(c) Confidentiality of the Company’s Property. Executive recognizes that all of
the documents and other tangible items which contain any of the Company’s
Confidential Information are the Company’s property exclusively, including those
documents and items which Executive may have developed or contributed to
developing while employed by the Company, whether or not developed during
regular working hours or on the Company’s premises.

(d) Executive recognizes that all materials, identification information, keys,
computer software and hardware, computer programming libraries, manuals,
databases, disks, tapes, patent applications, technical notes and equipment the
Company provides for Executive are also the property of the Company exclusively.
All items described in this and the preceding paragraph are hereinafter
collectively referred to as “the Company’s Property”.

(e) Should Executive’s employment be terminated for any reason, Executive shall:

(i) Refrain from taking any of the Company’s Property or allowing any of the
Company’s Property to be taken from the Company’s premises;

(ii) Refrain from reproducing in any manner or allowing to be reproduced any of
the Company’s Property;

(iii) Refrain from removing any such reproduction from the Company’s premises;
and

(iv) Immediately return to the Company any original or reproduction of the
Company’s Property in her custody, control or possession.

Section 8. Non-Solicitation Covenants. During her employment with the Company
and for a period of one (1) year thereafter, whatever the reason for Executive’s
termination of employment, unless Executive receives the Company’s advance
written waiver, Executive shall not, either directly or indirectly, either on
her own behalf or on behalf of another business, engage in or assist others in
the following activities:

(a) Soliciting, hiring, recruiting, or attempting to recruit, for any business
which competes with the Company’s Business any person employed or contracted
with by the Company or employed or contracted with by the Company during the
twelve (12) months immediately prior to Employee’s termination of employment
with the Company;

(b) Soliciting for any business which competes with the Company’s Business, any
competitive business from any of the Company’s customers during the twelve
(12) months immediately prior to Executive’s termination of employment, or
specific prospective customers solicited by the Company during the six
(6) months immediately prior to Executive’s termination of employment.

 

8



--------------------------------------------------------------------------------

Section 9. Injunctive Relief. Without intending to limit the remedies available
to the Company, the Executive acknowledges that a breach of any of the covenants
contained in Sections 7 and 8 hereof may result in material irreparable injury
to the Company or its subsidiaries or affiliates for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Sections 7 and 8
hereof, restraining the Executive from engaging in activities prohibited by
Sections 7 and 8 hereof or such other relief as maybe required specifically to
enforce any of the covenants in Sections 7 and 8 hereof.

Section 10. Extension of Restricted Period. In addition to the remedies the
Company may seek and obtain pursuant to Section 9 of this Agreement, the
Restricted Period shall be extended by any and all periods during which the
Executive shall be found by a court to have been in violation of the covenants
contained in Sections 7 and 8 hereof.

Section 11. Representations and Warranties. The Executive and the Company
represent and warrant to the other as follows:

(a) This Agreement, upon execution and delivery by the Executive and the
Company, subject to approval by the Company’s Compensation Committee, will be
the valid and binding obligation of the Executive and the Company enforceable
against the Executive and the Company in accordance with its terms.

(b) As to the Executive only, neither the execution and delivery of this
Agreement nor the performance of this Agreement in accordance with its terms
amid conditions by the Executive (i) requires the approval or consent of any
governmental body or of any other person or (ii) conflicts with or results in
any breach or violation of, or constitutes (or with notice or lapse of time or
both would constitute) a default under, any agreement, instrument, judgment,
decree, order, statute, rule, permit or governmental regulation applicable to
the Executive.

(c) The representations and warranties of the Executive and the Company
contained in this Section 11 shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

Section 12. Assignment; No Third-Party Beneficiaries. This Agreement shall inure
to the benefit of and be binding on, the successors and assigns of each of the
parties, including, but not limited to, the Executive’s heirs, the Executive’s
guardian in the event of the Executive’s disability, the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company. This Agreement,
and the Executive’s rights and obligations hereunder, may not be assigned by the
Executive: any purported assignment by the Executive in violation hereof shall
be null and void. The Company may assign this Agreement and its rights
hereunder, but in the event of assignment, the assignee shall expressly assume
all obligations of the Company hereunder and the Company shall remain fully
liable for the performance of all of such obligations in the manner prescribed
in this Agreement. Except as otherwise provided herein, nothing in this
Agreement shall confer upon any person or entity not a party to this Agreement,
or the legal representatives of such person or entity, any rights or remedies of
any nature or kind whatsoever under or by reason of this Agreement.

Section 13. Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto.

 

9



--------------------------------------------------------------------------------

The parties agree to cooperate in good faith to timely amend this Agreement, as
required by guidance issued under section 409A of the Internal Revenue Code, to
conform with the requirements of section 409A of the Internal Revenue Code. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 14. Ethical Conduct. Executive shall conduct business in an ethical
manner by:

(a) Avoiding conflicts of interest;

(b) Complying with the Company’s Code of Conduct and Corporate Governance
Principles;

(c) Refusing to accept, and reporting to the Company the offering of anything of
material value, including a gift, loan on preferential terms, reward, promise of
future employment, favor or service which would influence a reasonably prudent
person in the discharge of her duties for the Company or which is based on any
understanding that her action would be influenced; and

(d) Abiding by policies and guidelines relating to ethical conduct which the
Company may issue as it deems appropriate.

Section 15. Indemnification. The Executive and the Company shall enter into an
indemnification agreement providing for the indemnification of Executive to the
fullest extent permitted by Maryland law.

Section 16. Severability, Governing Law. The Executive acknowledges and agrees
that the covenant set forth in Sections 7 and 8 hereof are reasonable and valid
in geographical and temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court or arbitration panel of
competent jurisdiction (a) the remaining terms amid provisions hereof shall be
unimpaired and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES.

Section 17. Notices.

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier or by registered or certified
mail, postage prepaid

 

If to the Company:    Andrew M. Sims, CEO    MHI Hospitality Corporation    4801
Courthouse Street    Williamsburg, Virginia 23188

 

10



--------------------------------------------------------------------------------

If to the Executive:    Julia F. Connolly    MHI Hospitality Corporation    6411
Ivy Lane, Suite 510    Greenbelt, MD 20770

(b) Any notice so addressed shall be deemed to be given: if delivered by hand,
on the date of such delivery; if mailed by overnight courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the day of such mailing.

Section 18. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof affect the meaning or interpretation of this Agreement
or of any term or provision hereof.

Section 19. Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.

Section 20. Severability. In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not effect the remaining
provisions of this Agreement which shall remain in full force and effect.

Section 21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

Section 22. Arbitration, Service, Venue, Jury Trial. Any unresolved dispute or
controversy arising or in connection with this agreement shall be settled
exclusively by arbitration, conducted before a single arbitrator in Greenbelt,
Maryland in accordance with the rules of the American Arbitration Association
then in effect. The arbitrators shall not have the authority to add to, detract
from, or modify any provision hereof nor to award punitive damages to any
injured party. The arbitrators shall have the authority to order back-pay,
severance compensation, vesting of options (or cash compensation in lieu of
vesting of options), reimbursement of costs, including those incurred to enforce
this agreement, and interest thereon in the event the arbitrators determine that
employee was terminated without disability or good cause, as defined in
Section 6, or that the Company has otherwise materially breached this agreement.
A decision by a majority of the arbitration panel shall be final and binding.
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. Nothing in this section shall effect or limit the Company’s right
to obtain any type of relief available to it in a court of law as a result of
the Employee’s breach of Sections 7 and 8. In the event either party seeks such
relief, the parties hereby (1) submit to the exclusive jurisdiction of the
courts of the State of Maryland and the U.S. federal courts in the State of
Maryland, (ii) consent that any such action or proceeding may be brought in any
such venue, (iii) waive any objection that any such action or proceeding, if
brought in any such venue, was brought in any inconvenient forum and agree not
to claim the same, (iv) agree that any judgment in any such action or proceeding
may be enforced in other jurisdictions, (v) consent to service of process at the
address set forth in Section 16 herein, and (vi) to the extent applicable, waive
their respective rights to a jury trial of

 

11



--------------------------------------------------------------------------------

any claim or cause of action based on or arising out of this agreement or any
dealings between them relating to the subject matter of this agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MHI HOSPITALITY CORPORATION By:   /s/ Andrew M. Sims   Andrew M. Sims   Chief
Executive Officer

 

/s/ Julia Farr Connolly Julia Farr Connolly Vice President and Chief Compliance
Officer

 

12